                    IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             SOUTHERN DIVISION
                               No. 7:17-CV-29-FL
HSG, LLC d/b/a “HIGH SPEED GEAR,”
              Plaintiff,
                                                 ORDER GRANTING EDGE-
       v.                                        WORKS’ MOTION TO SEAL

EDGE-WORKS MANUFACTURING
COMPANY d/b/a “G-CODE” et al.,
              Defendants.



                                           ORDER

       Before the Court is Defendant’s Motion to Seal the underacted version of Edge-Works’

Reply Memorandum in Support of Cross Motion for Summary Judgment (DE #155) (the “Sealed

Document”). The Court finds that this Motion is filed pursuant to the terms of Section 3(a) and

3(b) of the Protective Order entered on May 8, 2017 (DE #42).

       This Court finds that Edge-Works has complied with the terms of the Protective Order by

publicly filing contemporaneously with this motion a redacted version of the Sealed Document.

       For these reasons, and for good cause shown, the Defendant’s Motion to Seal the

proposed Sealed Document is GRANTED.

       IT IS FURTHER ORDERED that the unredacted versions of the Sealed Document (DE

# 155) shall be SEALED until further order of this Court.


       SO ORDERED, this 29thday of October                  , 2018.




                                            UNITED STATES DISTRICT JUDGE
